PER CURIAM.
Richard Anthony Braden appeals the denial without prejudice of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court found that the notarized oath contained in Braden’s rule 3.850 motion was not in strict compliance with the form oath contained in Florida Rule of Criminal Procedure 3.987. The trial court accordingly found Braden’s motion to be proeedurally insufficient and denied it without prejudice to file an amended motion which had a proper oath. We reverse.
The oath contained in Braden’s rule 3.850 motion is virtually identical to the form oath contained in rule 3.987. It complies with the requirements of rule 3.987. The fact that the notary public signed the oath on the page prior to where the form stated “Notary Public” does not render the oath invalid. To conclude otherwise would unnecessarily elevate form over substance.
Braden’s motion should not have been denied as being proeedurally insufficient due to its oath. We accordingly reverse and remand this case to the trial court for further consideration of Braden’s motion. In so doing, we make no determination on the merits of the claims raised in- Braden’s motion or on the timeliness of the motion.
Reversed and remanded.
CAMPBELL, A.C.J., and STRINGER and DAVIS, JJ., Concur.